Citation Nr: 0919778	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefits sought on appeal.  

The Veteran requested a Board hearing, but withdrew this 
request in April 2006.  The Board remanded the case to the RO 
for further development in April 2008.  Development has been 
completed and the case is once again before the Board for 
review.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to active 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Pursuant to 
an April 2008 Board remand order, the Veteran was provided 
VCAA notice in a May 2008 letter.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records do not reflect tinnitus in service.  
February 1953 enlistment and January 1957 separation 
examinations show that the Veteran's hearing was 15/15 in 
each ear on whispered voice testing.  Service personnel 
records indicate that the Veteran was exposed to noise from 
rocket or gunfire in service.   

A February 1989 VA audiological evaluation reflects moderate 
sensorineural hearing loss in the left ear at 4000 Hertz.  
The Veteran reported that he did not have tinnitus during the 
hearing evaluation. 

A March 1989 VA ear, nose, and throat examination shows that 
the Veteran reported exposure to multiple explosions from 
grenade and other charges in service.  He reported that on 
one occasion, immediately after boot camp, he was between two 
fox holes when charges went off in both of them.  At that 
time he noticed decreased hearing and constant tinnitus for a 
week.  He reported at the time of the examination that he had 
tinnitus that was intermittent but bilateral.  The Veteran 
was diagnosed with intermittent tinnitus.  

An April 1989 VA treatment report noted a long history of 
hearing loss due to exposure to loud noise.  At that time, 
the Veteran reported that he had tinnitus for a duration of 
three days in 1953 after an explosion with subsequent 
improvement.  The Veteran reported that he did not have 
tinnitus at that time.  

A January 1997 note shows that the Veteran reported a history 
of hearing loss since he was near shells discharged in the 
war. 

A December 2005 VA audiological evaluation was completed in 
conjunction with a review of the claims file.  The 
audiologist noted that a whisper test was the only test 
performed at discharge in 1957.  The audiologist noted 
findings from the February 1989 VA audiological evaluation.  
The Veteran reported exposure to explosions in training.  He 
reported that he was assigned to the infantry unit and also 
worked as a military policeman in service without hearing 
protection.  He reported working as a truck mechanic as a 
civilian for 20 years without hearing protection.  He also 
reported hunting for approximately three years and using 
power tools without hearing protection.  The Veteran was 
diagnosed with sensorineural hearing loss in both ears.  The 
audiologist noted that during examination, the Veteran 
reported having constant bilateral tinnitus since the 1950s.  
The audiologist noted, however, that the Veteran denied 
having tinnitus in a February 1989 hearing evaluation.  The 
audiologist opined that because the Veteran denied having 
tinnitus in a February 1989 hearing evaluation, and this was 
long after his military service, the Veteran's tinnitus was 
less likely than not related to military noise exposure.  The 
examiner also found that the Veteran's hearing loss was not 
likely related to service.  The examiner stated that the 
Veteran did have noise exposure in the military, but he also 
had significant civilian occupational and recreational noise 
exposure without hearing protection.  

The Veteran has a current diagnosis of tinnitus.  Service 
medical records do not indicate any complaints, treatment, or 
diagnoses related to tinnitus in service.  However, in 
subsequent medical reports, the Veteran reported that he 
experienced tinnitus in service after being in close 
proximity to noise from explosives.  He indicated in March 
1989 that he had intermittent tinnitus since his in-service 
incident.

A December 2005 VA examiner opined that current tinnitus is 
less likely than not related to military noise exposure.  
However, the examiner based this opinion on a February 1989 
finding which indicated that the Veteran reported not have 
tinnitus at that time.  In March 1989, however, the Veteran 
reported having tinnitus that was intermittent but bilateral.  
Because the VA opinion did not address March 1989 findings 
that were positive for intermittent tinnitus, the reasons and 
bases for the opinion were not factually complete and the 
opinion is of little probative value.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  

The Veteran has reported having tinnitus since service.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

In the present case, the Veteran is competent to report 
having tinnitus since service.  Medical evidence of record 
shows that in March 1989, the Veteran reported tinnitus that 
was intermittent.  This history was contained in a VA 
examination when service connection was not specifically 
being sought for tinnitus; thus, the Board finds that the 
statements are probative.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  
The Veteran reported no tinnitus in February 1989 and April 
1989; however, because his tinnitus was diagnosed as 
intermittent, these reports are not inconsistent with the 
March 1989 statement.  Resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran has 
presented credible lay evidence of tinnitus since service.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2008).  Service connection for tinnitus is warranted in this 
case.  

C.  Conclusion

The Veteran has been diagnosed with tinnitus and has provided 
credible lay evidence of having tinnitus since his military 
service.  Therefore, the Board concludes that the evidence 
supports a finding that the Veteran has tinnitus 
etiologically related to active service.  
ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


